USCA11 Case: 20-12019           Date Filed: 06/21/2021       Page: 1 of 10



                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 20-12019
                                 Non-Argument Calendar
                               ________________________

                          D.C. Docket No. 5:15-cv-02340-LCB



MEAGAN A. TROUPE,

                                                                          Plaintiff-Appellant,

                                             versus

LOUIS DEJOY, 1
Postmaster General, United States Postal Service,

                                                                         Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                       (June 21, 2021)


1
  Troupe brought her Title VII lawsuit against Megan Brennan, who was the Postmaster General
at the time that she filed suit. Under federal law, Louis DeJoy was “automatically substituted” as
defendant when he replaced Brennan as Postmaster General. Fed. Rule Civ. Proc. 25(d)(1); see
Fed. Rule App. Proc. 43(c)(2).
         USCA11 Case: 20-12019       Date Filed: 06/21/2021   Page: 2 of 10



Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

      Meagan A. Troupe appeals following the district court’s grant of summary

judgment in favor of her former employer, the Postmaster General of the United

States, in her employment discrimination and retaliation lawsuit under Title VII of

the Civil Rights Act. After review, we affirm.

                                         I.

      Troupe is an African American woman who began working for the United

States Postal Service in Toney, Alabama in June 2014. During her two years of

employment with the Postal Service, Troupe was terminated three times—once

after failing a “window training” examination that would have qualified her to

work at the customer service counter, once after an extended absence following a

workplace injury, and a third time after her work attendance was irregular for a

period of several weeks—and reinstated twice through union grievance procedures.

After the second reinstatement, Troupe successfully completed window training

but continued to work the same hours as before, which required her to arrive at the

post office at 4:00 a.m. to receive Amazon deliveries. Troupe was dissatisfied with

this schedule and her limited working hours, and she became concerned for her

safety after seeing a man walking toward her in the post office parking lot early

one morning when she arrived. Her attendance at work became sporadic, and she


                                          2
           USCA11 Case: 20-12019            Date Filed: 06/21/2021        Page: 3 of 10



was fired a third and final time in late July 2016 for failing to maintain a regular

work schedule.

       Troupe pursued her administrative remedies through the Equal Employment

Opportunity Commission and filed this lawsuit in the Northern District of

Alabama, bringing employment discrimination, hostile work environment, and

retaliation claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-16. After the parties completed discovery, the district court granted the

Postmaster General’s motion for summary judgment on all of Troupe’s claims.

Troupe now appeals the entry of summary judgment in the defendant’s favor on

her claims of employment discrimination and hostile work environment.2

                                                 II.

       We review the district court’s grant of summary judgment de novo,

construing the facts and drawing all reasonable inferences in favor of the

nonmoving party. Jones v. UPS Ground Freight, 683 F.3d 1283, 1291–92 (11th

Cir. 2012). Summary judgment is appropriate when the record evidence shows

that there is no genuine dispute as to any material fact and the moving party is



2
  Troupe makes passing references to her Title VII retaliation claims in the statement of facts in
her initial brief, but she makes no argument challenging the district court’s conclusion that she
failed to show a connection between the conduct she complains of and her protected activity.
She has therefore abandoned her retaliation claims on appeal. See Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 681, 683 (11th Cir. 2014) (an appellant abandons a claim on appeal
where she mentions it in her initial brief but “either makes only passing references to it or raises
it in a perfunctory manner without supporting arguments and authority”).
                                                 3
           USCA11 Case: 20-12019           Date Filed: 06/21/2021       Page: 4 of 10



entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A genuine dispute

of material fact exists when “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). “The mere existence of a scintilla of evidence in support of

the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Id. at 252.

       On appeal, Troupe argues that the district court erred in granting summary

judgment to the Postmaster General on her claims that she was subjected to

adverse employment actions and a hostile work environment based at least in part

on her race and color. We disagree. Summary judgment on Troupe’s

discrimination and hostile-work-environment claims was appropriate because

Troupe failed to present evidence from which any reasonable jury could infer that

her race or color played any role in her employer’s personnel decisions or the

alleged hostile treatment by her supervisor and coworkers.3




3
  Troupe argues that the district court erred in concluding that some of her Title VII claims were
barred under 5 U.S.C. § 7121(d) because she previously raised those issues through the union
grievance process. The Postmaster General concedes that the district court’s decision in this
respect—which essentially adopted the defendant’s own argument—was error, and that
§ 7121(d) does not apply to Postal Service employees. See 5 U.S.C. § 2105(e); see also Maddox
v. Runyon, 139 F.3d 1017, 1021 (5th Cir. 1998). We have not yet addressed this issue in a
published opinion, and we need not do so here because we conclude that Troupe failed to present
sufficient evidence of discriminatory treatment to survive summary judgment. We may affirm
the district court’s judgment on any ground supported by the record, regardless of whether the
district court relied on it. Kernel Records Oy v. Mosley, 694 F.3d 1294, 1309 (11th Cir. 2012).
                                                4
         USCA11 Case: 20-12019        Date Filed: 06/21/2021   Page: 5 of 10



                                         A.

      Title VII provides, in part, that personnel actions affecting federal

employees “shall be made free from any discrimination based on” race or color.

42 U.S.C. § 2000e-16(a). The “‘free from any discrimination’ language means that

personnel actions must be made in ‘a way that is not tainted by differential

treatment based on’ a protected characteristic.” Babb v. Sec’y, Dep’t of Veterans

Affs., 992 F.3d 1193, 1199 (11th Cir. 2021) (quoting Babb v. Wilkie, 140 S. Ct.

1168, 1174 (2020)).

      A plaintiff may survive a motion for summary judgment on her Title VII

discrimination claim by presenting circumstantial evidence raising a reasonable

inference of intentional discrimination by her employer. Smith v. Lockheed-Martin

Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). One way to do so is by using the

burden-shifting framework described in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973). Under this framework, the plaintiff must first make out a

prima facie case of discrimination by showing that: (1) she was member of a

protected class; (2) she was subjected to an adverse employment action; (3) she

was qualified for the job; and (4) her employer treated similarly situated employees

outside her class more favorably. Lewis v. City of Union City, 918 F.3d 1213,

1220–21 (11th Cir. 2019) (en banc).




                                          5
          USCA11 Case: 20-12019          Date Filed: 06/21/2021      Page: 6 of 10



       Troupe has not made the preliminary showing required under McDonnell

Douglas because she failed to identify an appropriate “comparator”—that is,

another employee of a different race or color who was otherwise “similarly

situated” to her “in all material respects” and who was treated more favorably than

she was. Id. at 1224. Troupe mentions that, aside from Smith, the other employees

in the Toney, Alabama post office were white. But she has not presented any

evidence that any of those employees were similarly situated to her in all material

respects and were treated more favorably than she was. For example, although

Troupe testified that she had heard that employees of other races who failed the

window training examination were not fired, she failed to identify any other

employee of any race who took the examination and failed.4

       But “establishing the elements of the McDonnell Douglas framework is not,

and never was intended to be, the sine qua non for a plaintiff to survive a summary

judgment motion in an employment discrimination case. Accordingly, the

plaintiff’s failure to produce a comparator does not necessarily doom the plaintiff’s

case.” Smith, 644 F.3d at 1328. A “plaintiff will always survive summary

judgment if he presents circumstantial evidence that creates a triable issue


4
 We have recognized that the McDonnell Douglas evidentiary framework is not well suited for
analyzing Title VII federal-sector claims, in any event. See Babb, 992 F.3d at 1204. That is
because federal-sector plaintiffs may be able to show that a personnel decision was not made
“free from any discrimination” under § 2000e-16(a) even if the government can show that it had
nonpretextual reasons for the decision—“the presence of those reasons doesn’t cancel out the
presence, and the taint, of discriminatory considerations.” Id.
                                              6
          USCA11 Case: 20-12019        Date Filed: 06/21/2021    Page: 7 of 10



concerning the employer’s discriminatory intent”—what we have sometimes

referred to as a “convincing mosaic of circumstantial evidence.” Id.; see Hamilton

v. Southland Christian Sch., Inc., 680 F.3d 1316, 1320 (11th Cir. 2012) (“A triable

issue of fact exists if the record, viewed in the light most favorable to the plaintiff,

presents enough circumstantial evidence to raise a reasonable inference of

intentional discrimination.”).

      Troupe presented no such evidence here. She testified that she believed that

her initial termination was related to her color because although Smith was also an

African American woman, she “was a darker shade” than Troupe, and aside from

Smith, the other employees in the Toney, Alabama post office were white. In

addition, Troupe alleged that at some point after Troupe’s first termination and

reinstatement, Smith commented that Troupe had “a very even skin tone” and

wondered why she wore makeup to work. These facts do not provide sufficient

evidence to permit a reasonable jury to infer that Troupe’s race or color played any

role in her three terminations or in the letters of warning issued by Smith. An

“inference based on speculation and conjecture is not reasonable.” Avenue CLO

Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1294 (11th Cir. 2013) (citation

omitted). Accordingly, the district court did not err in granting summary judgment

on Troupe’s claims of race and color discrimination.




                                            7
          USCA11 Case: 20-12019        Date Filed: 06/21/2021    Page: 8 of 10



                                           B.

      An employer is responsible for a racially hostile work environment, and

therefore violates Title VII, when “the workplace is permeated with discriminatory

intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment.” Fernandez v. Trees, Inc., 961 F.3d 1148,

1152 (11th Cir. 2020) (citation omitted). To succeed on a hostile-work-

environment claim, a plaintiff must establish that: (1) she is a member of a

protected class; (2) she was subjected to unwelcome harassment; (3) the

harassment was motivated by a protected characteristic, such as race; (4) the

harassment was so severe or pervasive as to alter the terms and conditions of her

employment and create an abusive working environment; and (5) a basis exists for

holding the employer liable for the harassment. See id. at 1153; see also Tonkyro

v. Sec’y, Dep’t of Veterans Affs., 995 F.3d 828, 836 (11th Cir. 2021). The conduct

complained of must result in an environment that is both subjectively perceived to

be abusive by the plaintiff and such that it would be viewed as hostile or abusive

by a reasonable person. Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1276

(11th Cir. 2002).

      Troupe argues that Smith created or permitted a hostile work environment

by: saying “Oh, you’re back” in a mocking tone after Troupe’s first reinstatement;

expressing her suspicion of Troupe’s workplace injury claim; questioning her work


                                            8
         USCA11 Case: 20-12019       Date Filed: 06/21/2021   Page: 9 of 10



ethic in front of other employees; treating her with a cold or sarcastic demeanor;

commenting on her “even skin tone” when she wore makeup to work; failing to

resolve Troupe’s parking disputes with her coworkers or to adequately discipline a

coworker who yelled at Troupe for taking the best parking space; failing to

intervene when the same coworker “micromanaged” Troupe and criticized her

work performance; and failing to add an additional employee to the early-morning

shift to alleviate Troupe’s safety concerns. Again, even assuming that this conduct

could be considered objectively severe and pervasive, Troupe has not shown that

the alleged mistreatment she suffered was in any way motivated by her race or

color. While Smith’s comment that Troupe had “a very even skin tone” may have

been inappropriate, Troupe has not alleged that the comment itself was disparaging

or abusive, and she has failed to show any connection whatsoever between her race

or color and any of the other behavior that she alleges was hostile or abusive.

      It is a “bedrock principle that not all objectionable conduct or language

amounts to discrimination under Title VII.” Reeves v. C.H. Robinson Worldwide,

Inc., 594 F.3d 798, 809 (11th Cir. 2010) (en banc). Title VII is not a “general

civility code” and does not make ordinary workplace conflicts actionable. Cotton

v. Cracker Barrel Old Country Store, Inc., 434 F.3d 1227, 1234 (11th Cir. 2006)

(citation omitted). Because she failed to establish a connection between her race or

color and the allegedly harassing behavior, the defendant was entitled to judgment


                                          9
         USCA11 Case: 20-12019      Date Filed: 06/21/2021    Page: 10 of 10



as a matter of law on Troupe’s hostile work environment claim—“only conduct

that is ‘based on’ a protected category, such as race, may be considered in a hostile

work environment analysis.” Jones, 683 F.3d at 1297.

                                         III.

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of the Postmaster General on Troupe’s Title VII claims.

      AFFIRMED.




                                         10